TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-13-00627-CV



  John Thompson; Pro Rep Group, LLC; and Pro Rep Group (Canada), Inc., Appellants

                                               v.

                            Neogenis Laboratories, Inc., Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT
        NO. D-1-GN-13-000661, HONORABLE PAUL DAVIS, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellants have filed an unopposed motion to dismiss their appeal. We grant the

motion and dismiss the appeal. See Tex. R. App. P. 42.1(a).



                                             __________________________________________

                                             David Puryear, Justice

Before Justices Puryear, Rose, and Goodwin

Dismissed on Appellants’ Motion

Filed: June 10, 2014